       Case 4:21-mj-00012-JTK Document 2 Filed 01/15/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                        Plaintiff

v.                                  Case No.: 4:21−mj−00012−JTK

Peter Francis Stager                                                         Defendant




                           NOTICE OF VIDEO HEARING


      PLEASE take notice that a Initial Appearance has been set by videoconference in
this case for January 19, 2021, at 03:00 PM before Magistrate Judge Jerome T. Kearney in
Little Rock Courtroom # 4B in the Richard Sheppard Arnold United States Courthouse
located at 600 West Capitol Avenue, Little Rock, Arkansas. Parties must submit all video
exhibits in advance of the proceeding.



DATE: January 15, 2021                           AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                By: LaShawn M Coleman, Deputy Clerk




Electronic copy provided to:
U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
